Citation Nr: 1757279	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran originally claimed entitlement to service connection for anxiety, depression, and sleeping problems.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized his claim more broadly as one for an acquired psychiatric disorder.

In September 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's acquired psychiatric disorder manifested by depression, anxiety, and insomnia is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current acquired psychiatric disorder originally developed in service.  For the following reasons, the Board finds that entitlement to service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record, including VA outpatient records and private treatment records, reflects that the Veteran has been diagnosed with depression, anxiety, and insomnia during the pendency of his appeal.  During his Board hearing, he testified that he originally developed these symptoms in service as a result of racial discrimination and other incidents, including trauma stemming from his involvement in a motor vehicle accident.

In support of his claim, the Veteran has submitted credible lay statements and testimony regarding his in-service experiences and symptoms, as well as positive opinions from medical specialists.  For example, an October 2014 VA Disability Benefits Questionnaire completed by a private psychologist reflects that the Veteran's psychiatric symptoms were "at least as likely as not related to sleep disturbances and mood symptoms that were present in service."  The examiner referenced the Veteran's lay reports and service treatment records, which indeed confirm that he was treated for injuries following a motor vehicle accident in September 1971, was hospitalized in October 1971 for "chest pains" of unknown etiology (the Veteran later testified that this was an "anxiety attack"), and that he reported sleeping trouble during his separation physical.  Also of record is an August 2017 letter from the Veteran's VA psychologist asserting that his symptoms of anxiety, depression, and insomnia were "associated with post traumatic stress from events encountered during his time serving in the military."

The lay and medical evidence described above establishes that the Veteran had psychiatric symptoms in service which have been medically linked to his current diagnoses of depression, anxiety, and insomnia.  The Board acknowledges that a June 2014 VA examination report reflects a negative diagnosis with respect to the claimed mental disorder.  However, as noted above, the Veteran has since been diagnosed with a mental disorder for which he has been prescribed medication.  As such, the June 2014 VA examination findings are not probative.  In sum, the Board finds that there is sufficient positive evidence of record to support an award of service connection.


ORDER

Entitlement to service connection for an acquired psychiatric disorder manifested by depression, anxiety, and insomnia is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


